Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-10 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. DE10 2019 109 596.4 filed on 04/11/2019.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  claims 5 and 6 depend upon each other. It appears claim 5 is meant to depend from claim 4.  Appropriate correction is required.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first floor processing device”, “detection device”, and “computing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the “first floor processing device” is a processing device as in ¶0004 of the instant specification, and equivalents thereof. The “detection device” is interpreted as the detector types as detailed in ¶0009 of the instant specification, and equivalents thereof. The “computing device” is interpreted as being a generic computing device as detailed in ¶0008 of the instant specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorne et al. (US 2019/0320866).
Regarding claim 1:
Thorne discloses a system comprising: 
a first floor processing device (hand-held surface cleaning device 17, see at least ¶0002, ¶0015, ¶0023) that is configured to be guided manually by a user within an environment, the first floor processing device having a detection device configured for detecting a parameter of the environment and/or a surface to be processed (sensor, including camera/vision system, see at least ¶0015),
a second, exclusively automatically operated floor processing device, the second floor processing device having a navigation device configured for navigating and self-localizing in the environment (robotic surface cleaning device 10, see at least ¶0035), and 
a computing device, which, based on the parameter detected by the detection device of the first floor processing device, is configured to determine whether a specific partial surface area of the surface to be processed is suitable for floor processing by the second floor processing device (detecting obstacles, debris, extracting 3D information from vision system data, see at least ¶0015, ¶0039, ¶0053).

Regarding claim 2:
Thorne further teaches wherein the parameter detected by the detection device of the first floor processing device is a parameter of the partial surface area that limits and/or prevents the floor processing and/or navigability of the partial surface area (at least obstacle detection, topology, surface type, ¶0039).

Regarding claim 3:
Thorne further teaches wherein the parameter detected by the detection device of the first floor processing device is a floor type, a contamination type, a contamination level, a contamination frequency and/or a standing or hanging obstacle (see at least ¶0039).

Regarding claim 7:
Thorne further teaches wherein the first floor processing device is set up to transmit information to the second floor processing device indicating that the determined partial surface area is suitable for floor processing by the second floor processing device and/or wherein the second floor processing device is set up to transmit information to the first floor processing device as to whether the determined partial surface area is suitable for floor processing by the second floor processing device (at least determining bounds, map, obstacles comprises areas not suitable for cleaning, communication protocols, ¶0017-0019).

Regarding claim 8:
Thorne further teaches wherein the second floor processing device has a computing device that is set up to consider the information during a navigation by means of the navigation device and/or given an activity planned in advance based on an activity calendar, so that the second floor processing device processes the defined partial surface area (see at least SLAM routing, ¶0015-0016, cleaning schedules ¶0017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne.

Regarding claim 9:
Thorne further teaches a user interface, which is configured to indicate to the user that a specific partial surface area of the surface to be processed is suitable for floor processing by the second floor processing device (dirt mapping, obstacle information SLAM info shown on app on handheld device). Thorne further teaches that various functions of the system may be performed in whole or in part on different components of the system, including the handheld cleaning device, robotic cleaning device, or a handheld device.
Thorne does not explicitly teach the handheld device being part of the first surface processing device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined handheld and robotic cleaning system and method as taught by Thorne, to provide a display as taught by Thorne, on any of the devices, as suggested by Thorne, including the handheld cleaning device in order to simplify the system, allowing data to be readily transferred and understood by a user while operating the handheld cleaner without need for a separate device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne as applied to claims 1-3 above in view of Bosses et al. (US 2012/0152280) or alternately in view of Ullmann et al. (US 2020/0100639) .

Regarding claims 4-6:
Thorne teaches the limitations as in claims 1-3 above. Thorne further teaches utilizing the data for dirt mapping, determining floor type, and controlling the second floor cleaning device based on the analyzed data. Thorne does not explicitly teach the data types comprising a “metric characteristic” based on a parameter of the second floor processing device.
However, determining a “metric characteristic” as disclosed in the instant specification as a contamination level or surface type measurement, and adjusting a parameter of a floor cleaning device is well-known in the art, as taught by Bosses (see at least ¶0036 for detecting a height of carpet pile and adjusting vacuum cleaner height) and Ullmann (see at least ¶0065 for sensing a level of dirtiness).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic sensing and cleaning system and method as taught by Thorne with the well-known technique of sensing and calculating parameter values related to the environment and adjusting a parameter of the cleaner accordingly as taught by Bosses and/or Ullman in order to effectively clean an area utilizing the appropriate setting of the cleaning device based on current conditions of the area to be cleaned.

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne as applied to claim 1 above, and further in view of Kleiner et al. (US 2018/0074508).

Regarding claim 10:
Thorne teaches the limitations as in claim 1 above. Thorne is silent as to transmitting information when an operation fails. 
Kleiner teaches a system and method of controlling a robotic cleaning device, including the well-known function of detecting a failure condition and, in an event that a floor processing operation by the second floor processing device fails, to transmit information to the first floor processing device that the specific partial surface area cannot be processed by the second floor processing device (see at least ¶0080, ¶0194, Fig. 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic cleaning system and method as taught by Thorne with the well-known function of transmitting an alert when the cleaner is unable to proceed as taught by Kleiner in order to alert a user when a robot is stuck or otherwise unable to complete a cleaning task, so that a user may take remedial action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664